Exhibit 10.23

 

Advertising Agreement
between Beanstock Media, Inc. and MeetMe, Inc


 

This advertising agreement (“Agreement”), dated as of December 23, 2014, is
entered between MeetMe, Inc. (“MeetMe”) and Beanstock Media, Inc. (“Beanstock”).
The parties anticipate that MeetMe will begin placing ad calls hereunder on or
about March 1, 2015 (the “Effective Date”).

 

MeetMe owns and operates www.meetme.com (the “Website”) and the MeetMe mobile
application (iOS and Android) associated therewith (the “App”). As used herein,
“App” shall also include (i) the Website when accessed using a mobile device
(“Non-Optimized Mobile Web”), and (iii) the Website as optimized for mobile
devices (“Optimized Mobile Web”). Accordingly, this Agreement hereby amends the
Media Publisher Agreement between the parties dated as of September 23, 2013 to
remove Non-Optimized Mobile Web traffic therefrom, effective as of the Effective
Date.

 

All monetary units are United States dollars; all days are calendar days unless
otherwise specified.

 

In consideration of the mutual promises contained in this Agreement, MeetMe and
Beanstock agree as follows:

 

Services Provided. Beanstock will manage advertising technology and operations
on behalf of MeetMe for the App. Specifically, starting on the Effective Date,
MeetMe will place ad calls with respect to the App and Beanstock will deliver
and pay for ads in accordance with the advertising display logic set forth on
Exhibit A hereto (the “Ad Logic”), MeetMe’s Terms of Service and Privacy Policy
as in effect from time to time, and all applicable laws and regulations. Between
February 1, 2015 and the Effective Date, MeetMe may place a limited number of ad
calls (not to exceed 2% of MeetMe’s total ad calls for the App) for test
purposes and Beanstock shall pay for said ad calls in accordance herewith.
Beanstock will accept and pay for all ad calls submitted by MeetMe (whether or
not Beanstock fills them or if filled, said ads are viewed). Excluded from this
Agreement are (i) interstitially placed advertisements (“Interstitials”) on the
App, and (ii) advertisements on the versions of the App specific to the iPad and
other Apple tablet devices. In addition, MeetMe will continue to deliver
advertising outside of this agreement relating to the virtual currency features
on the App, including without limitation respect to all offer wall features and
MeetMe’s Social Theater business. MeetMe will develop and maintain the APP, and
both parties will integrate [**].

 

Payment. MeetMe will deliver ad calls to MeetMe and Beanstock will pay MeetMe on
all such ad calls at the following rates:

 

Ad Unit

CPM

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

 

If more than [**] of all impressions on the App originate outside of the United
States and Canada, then Beanstock will pay to MeetMe [**] of Beanstock’s gross
revenue (whether or not collected) relating to all ad calls for impressions
outside of the United States and Canada in excess of such amount.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 
 

--------------------------------------------------------------------------------

 

 

Beanstock will remit payments due to MeetMe within thirty (30) days following
the last day of each calendar month for that month regardless of advertiser
campaign duration; provided, however, that in the event that the balance owing
under this Agreement (whether or not yet due) exceeds [**], then MeetMe may
request Beanstock to accelerate payments hereunder such that said balance does
not at any point exceed [**], and Beanstock shall do so within ten days and for
so long as necessary to keep said balance under [**]. Beanstock assumes all risk
in regards to collection of all applicable advertiser fees with respect to all
of the advertising inventory provided in this Agreement and will not delay
payment to Publisher as a result of non-collection or delay of payment of fees
by the advertisers. Beanstock may not withhold or offset amounts owing hereunder
for any reason.

 

Ad Call and Impression Reporting and Discrepancies. For all purposes under this
Agreement, (i) the measure of ad requests (or calls) shall be determined by
MeetMe using data that MeetMe derives [**] (or from a comparable third party
service), and (ii) the measure of ad impressions shall be determined by
Beanstock using data that Beanstock derives from it third party network
partners. With respect to subsection (i), in the event that Beanstock’s ad
request number is less than 90% of MeetMe’s ad request number for any particular
month, then Beanstock shall promptly notify MeetMe and the parties working
together shall attempt to resolve the discrepancy promptly. If the parties
cannot determine a reason for said discrepancy within ten (10) business days,
then the ad request number for that specific month shall be 90% of MeetMe’s
initial ad request number (an “Adjusted Request Number”). Payments based on an
Adjusted Request Number shall be based on 100% of that number.

 

Adherence to Advertising Display Logic. MeetMe may, on a basis substantially
consistent with the Ad Logic, (i) add additional sections or features to the App
and provision them with ads, and (ii) change the locations and sizes of
particular ad placements within the App; in any such case, all resulting ad
placements shall be subject to this Agreement. For example and without
limitation, with respect to a new feature, the following would be “substantially
consistent” with the Ad Logic: (a) placing a new [**] ad at the bottom of every
screen, and (b) in scrollable screens, placing a new [**] ad per every [**] of
content. In addition, if MeetMe wishes to increase the number, type, frequency
or scope of placements in the Ad Logic (“Additional Inventory”), it will first
notify Beanstock and upon Beanstock’s written consent said Additional Inventory
shall be added to Exhibit A and constitute part of the Ad Logic. If Beanstock
withholds or denies said consent, then such Additional Inventory shall remain
outside of the scope of this Agreement and accordingly MeetMe may fill it
otherwise.

 

Ad Guidelines. All ads delivered by Beanstock shall comply with (i) MeetMe’s
advertising content guidelines, attached as Exhibit B hereto, which MeetMe may
revise from time to time, (ii) MeetMe’s Terms of Service and Privacy Policy, as
in effect from time to time, and (iii) all applicable laws and regulations,
including without limitation the California Online Privacy Protection Act.
MeetMe reserves the right to review and pre-approve all ads prior to their
display on the App in such a way that could otherwise cause MeetMe’s liability
to a third party or damage to its reputation and goodwill. MeetMe may reject any
ad. In the event MeetMe requests the removal of any specific ad or ads of any
specific advertiser or group of advertisers, Beanstock shall remove such ads
within two hours.

 

Performance Metrics. Beanstock will use commercially reasonable efforts to
maintain technical and organizational security measures, backup systems and
procedures to protect against loss of data. Beanstock will not place on or
introduce to the App any software code other than necessary to target and
deliver ads to the App hereunder, and for no other purpose.

 

Term and Termination. The term of this Agreement shall commence on the date
hereof (provided that MeetMe shall not place ad calls hereunder until the
Effective Date) and terminate on December 31, 2015, unless terminated earlier in
accordance with the terms of this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 
2

--------------------------------------------------------------------------------

 

 

MeetMe may terminate this Agreement upon written notice without charge or
penalty (i) from the date hereof to the sixtieth (60th) day following the
Effective Date, or (ii) if, in MeetMe’s sole discretion, the placement or
running of ads on the App causes a diminution in user experience, including
without limitation with respect to the crash rate.

 

This Agreement may be terminated upon written notice by (A) either party if the
other party (i) is in material breach of its obligations hereunder and that
party fails to cure said breach within ten (10) days after receipt of written
notice thereof from the non-breaching party, or (ii) files a petition for
bankruptcy, becomes insolvent, makes an assignment for the benefit of its
creditors, or a receiver is appointed for such other party or its business, or
(B) MeetMe if Beanstock fails to pay any amount hereunder when due (any of the
events in this paragraph, “Cause”).

 

Following termination of this Agreement for any reason (including without
limitation with respect to any non-renewal hereof), (a) Beanstock shall pay to
MeetMe all amounts owing hereunder as of the date of such termination as
promptly as possible and in any event within thirty (30) days of said
termination, and (b) at the request of MeetMe in its sole discretion, there will
be a transition period not to exceed ninety (90) days from the date of
termination (the “Transition Period”). During the Transition Period, (i) MeetMe
may continue to place ad calls with respect to the App and, accordingly,
Beanstock shall continue deliver ad impressions and pay to MeetMe [**] of
Beanstock’s gross revenue (whether or not collected) relating to said ad calls,
(ii) Beanstock shall be entitled to collect from advertisers all revenue paid
during and after the Winding Down Period and shall pay MeetMe therefor in
accordance with subsection (i) and the payment terms set forth above, and (iii)
Beanstock shall cooperate reasonably with MeetMe with respect to transitioning
MeetMe’s advertising technology and operations to itself or a different
provider.

 

In addition to the foregoing (including without limitation with respect to the
Transition Period), if MeetMe terminates this Agreement for Cause, Beanstock
shall, within thirty (30) days following the date of such termination, pay
MeetMe’s Liquidated Damages to MeetMe as well as all other all amounts owing
hereunder as of the date of such termination.

 

Reporting. Beanstock will provide MeetMe with (i) real-time 24/7 access to its
[**] (or, if different, that of its other ad server), (ii) 100% gross and net
revenue transparency (if not provided per subsection (i)), and (iii) official
reporting within ten days after the end of each month.

 

Audit. During the Term of the Agreement and for a period of five (5) years
thereafter, Beanstock shall maintain complete, clear and accurate records
relating to its payment obligations to MeetMe under this Agreement. Subject to
the confidentiality obligations set forth herein, MeetMe (or its representative)
shall have the right to conduct a reasonable and necessary inspection of the
books and records of Beanstock (including without limitation financial books and
records) that are relevant to Beanstock’s performance (including payment)
pursuant to this Agreement twice a year during any calendar year; provided that
any such audit shall be conducted after five (5) business days’ prior written
notice, the audit expenses shall be covered by MeetMe, and the audit shall be
conducted during normal business hours, at Beanstock’s offices.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 
3

--------------------------------------------------------------------------------

 

 

Confidentiality. Neither party will (i) disclose the other party’s Confidential
Information to anyone other than its own employees, consultants and agents who
have a need to know in order to fulfill the business purpose of this Agreement,
or (ii) use the other party’s Confidential Information except in the performance
of this Agreement. Each party will instruct its own such employees, consultants
and agents regarding its confidentiality obligations to assure against
unauthorized use or disclosure of Confidential Information. The receiving party
shall employ all reasonable steps to protect the Confidential Information from
unauthorized or inadvertent disclosure or use, including without limitation, all
steps it takes to protect its own information that it considers proprietary or
trade secrets, but in no event less than a commercially reasonable standard of
care. “Confidential Information” includes, but is not limited to, any
confidential or sensitive proprietary documents or information about a party’s
business methods, plans, relationships, pricing, data, processes, policies, and
financial information, whether in written, oral, graphic or electronic form.
Confidential Information does not include that which (a) was already known to
the receiving party without the obligation of confidentiality prior to
disclosure hereunder as established by documentary evidence, (b) is or has
become part of the public knowledge or literature, not as a result of any action
or omission of the receiving party, (c) has been rightfully received by the
receiving party from a third party without breach of any obligation of
confidentiality by such third party, or (d) is independently developed by the
receiving party without access or reference to the Confidential Information. The
foregoing notwithstanding, however, the disclosure of information pursuant to a
judicial or governmental order, valid subpoena, or in compliance with securities
laws or the rules or regulations of the Securities and Exchange Commission or
any stock exchange shall not constitute a breach of this Agreement. The parties
acknowledge that unauthorized disclosures or uses of Confidential Information in
violation of this Section could cause irreparable harm and significant injury to
the disclosing party which may be difficult to limit or quantify, and the
disclosing party shall therefore have the right to seek an immediate injunction
against the receiving party due to any breach of confidentiality, in addition to
any other remedies that may be available to such party at law or in equity. The
provisions of this section shall survive the expiration or termination of the
Agreement.

 

License; Representations. Beanstock grants MeetMe a non-exclusive, worldwide,
royalty-free right and license to transmit, publicly display, publicly perform,
store, copy and distribute the ads on the App in accordance with this Agreement.
Beanstock hereby represents and warrants that the terms of its advertiser
agreements will not conflict with or breach this Agreement and will comply with
the terms of this Agreement. Beanstock represents and warrants that: (i)
Beanstock has the right to grant the license granted to MeetMe herein and to
perform this Agreement; (ii) the ads do not, and Beanstock’s placement of them
in accordance with this Agreement will not, (a) violate any international,
federal, state or local law or regulation, (b) infringe upon or misappropriate
any third party right, including any copyright, trademark, patent, trade secret,
or any other intellectual property or proprietary right, or (c) misappropriate
any third party’s name or likeness or violate any third party’s right of
privacy, publicity, or any other right of any third party; (iii) Beanstock will
not repackage, resell or remonetize data collected by Beanstock on the App
unless Beanstock has obtained written consent from an authorized officer of
MeetMe to such use, and (iv) Beanstock has secured from third parties the right
and authority to use all programmatic technology that it uses under this
Agreement.

 

Non-Solicit; Non-Hire. During the term hereof and for a period of twelve (12)
months immediately following the termination thereof for any reason, whether
with or without cause, neither party shall directly or indirectly (i) solicit,
induce, recruit or encourage any of the other party’s employees or consultants
to leave or diminish their employment or consulting relationship, or take away
such employees or consultants, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the other party, either for itself or
for any other person or entity, or (ii) hire, employ, engage or otherwise obtain
the services of any employee or consultant employed or engaged by such other
party whose duties included performance under this Agreement.

 

No Partnership. This Agreement shall in no way constitute or give rise to a
partnership between the parties. All operations by each party under the terms of
this Agreement shall be carried on by it as independent contractor and not as an
agent for the other.

 

Waivers. No waiver hereunder shall be effective unless in writing, nor shall any
waiver be deemed to be ongoing (unless expressly made so by its terms) or to
constitute a waiver for any future occurrence (or non-occurrence) of the same or
similar facts or circumstances.

 

Privacy. Beanstock will not (i) collect or use any data from the App except as
necessary to deliver ads to the App hereunder, (ii) disclose any such data to
any third party except as may be necessary for Beanstock to deliver ads to the
App in accordance with the terms hereof. Beanstock will comply with MeetMe’s
Terms of Service and Privacy Policy relating to the App as in effect from time
to time. MeetMe will not provide to Beanstock, and Beanstock will not otherwise
obtain from the App, any personally identifiable information (“PII”) with
respect to users of the App, including without limitation any unhashed email
addresses, telephone numbers, and street addresses.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 
4

--------------------------------------------------------------------------------

 

 

Liquidated Damages. Beanstock and MeetMe agree that MeetMe’s damages in the
event of MeetMe’s termination of this Agreement for Cause (defined above) or
Beanstock’s wrongful termination hereof would be difficult to determine,
particularly given the nature of the relationship, the reliance MeetMe has
placed on Beanstock with respect to a vital portion of MeetMe’s business, the
integration and other activities MeetMe has undertaken in its performance of the
Agreement, and the covenants MeetMe has made in the Agreement. Accordingly,
Beanstock and MeetMe agree that [**] (said amount, “MeetMe’s Liquidated
Damages”) is a reasonable estimate of the damages that MeetMe would suffer in
any such event, and the amount of each of the MeetMe Liquidated Damages is fair
and reasonable and would not act as a penalty upon Beanstock.

 

Indemnification. Beanstock shall indemnify, defend and hold harmless MeetMe and
its officers, directors, employees, representatives and agents from and against
all claims, actions, liabilities, losses, expenses, suits, actions and
proceedings incurred in connection with any breach by Beanstock of its
representations, warranties, covenants, obligations and agreements under this
Agreement, MeetMe’s Terms of Service or Privacy Policy, or any applicable laws
and regulations, and with respect to any claim related to the infringement of
another’s intellectual property, publicity or privacy right by the placement or
use of the ads provided hereunder on the App (including without limitation with
respect to combination claims). MeetMe shall indemnify, defend and hold harmless
Beanstock and its respective officers, directors, employees, representatives and
agents from and against all claims, actions, liabilities, losses, expenses,
suits, actions and proceedings incurred in connection with any breach by MeetMe
of its representations, warranties, covenants, obligations and agreements under
this Agreement and with respect to any claim related to the infringement of
another’s intellectual property by the App (excluding any advertisements
thereon).

 

Any claim for indemnification hereunder shall be subject to the following
provisions: (i) the indemnifying party shall be given prompt written notice of
the claim by the indemnified party, provided that any delay in providing notice
shall not relieve the indemnifying party of its indemnity obligations under this
Agreement unless, and only to the extent, the indemnifying party was prejudiced
by the delay; (ii) the indemnifying party shall have the right to control the
defense and all negotiations relative to the settlement of any such claim,
provided that no settlement admitting liability on the part of the indemnified
party, imposing restrictions on the indemnified party, or requiring any action
by the indemnified party, including without limitation, the payment of any
amounts, may be made without the express written consent of the indemnified
party; and (iii) the indemnified party shall reasonably cooperate with and
provide reasonable assistance and information to the indemnifying party and its
counsel at the indemnifying party’s reasonable cost and expense. In the event
that MeetMe brings any action for collection or otherwise relating to nonpayment
(including without limitation of indemnification obligations) hereunder,
Beanstock shall pay MeetMe’s reasonable legal and other fees related to such
action regardless of settlement, satisfaction or outcome. The provisions of this
section shall survive the expiration or termination of the Agreement.

 

Warrants. As soon as reasonably practicable following the date hereof, Beanstock
shall issue to MeetMe warrants to purchase [**] shares of Beanstock’s common
stock at a strike price of $[**] per share. Said warrants shall have usually and
customary terms.

 

Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, United States of America, without regard
to principles of conflicts of laws. All actions hereunder or related hereto,
regardless of theory or claim, shall be brought and tried solely and exclusively
in the state and federal courts located in Philadelphia, Pennsylvania and the
parties hereby expressly consent to the exclusive personal jurisdiction of said
courts.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 
5

--------------------------------------------------------------------------------

 

 

Miscellaneous. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement and any documents
incorporated by reference constitute the entire agreement and understanding
between the parties regarding the subject matter of this Agreement and
supersedes and merges all prior discussions and agreements between them relating
to this Agreement. No modification or amendment to this Agreement, either oral
or written, shall be valid unless placed in writing and signed by an authorized
officer of each of the parties. No waiver under this Agreement shall be
effective unless in writing by a person authorized to grant such a waiver, and
no waiver shall be deemed to be ongoing or for any other instance of the same
activity unless the express terms of said waiver so specify, and then only to
such extent. No usage of trade or course of dealing between or among any persons
having any interest in this Agreement will be deemed effective to modify, amend,
or discharge any part of this Agreement or any rights or obligations of any
party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized corporate officers as of the day and year first above
written.

 

 

Beanstock Media, Inc.

MeetMe, Inc.

           

By:                                                             

By:                                                             

Name:

Name:

Title: Title:

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

 

6